—Appeal from an order of Supreme Court, Erie County (Michalek, J.), entered December 19, 2001, which granted the motion of defendants Children’s Hospital of Buffalo, Amy K. Schueckler, M.D., Vishvanath C. Karande, M.D., Hilary J. Cholhan, M.D., Michael Catz, M.D., Lee T. Brummer, R.N., and Mary Ann Craw for a protective order.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated at Supreme Court, Erie County, Michalek, J. Present — Hayes, J.P., Hurlbutt, Kehoe, Burns and Lawton, JJ.